Sinkler, J.,
The auditing judge has examined at some length the relevant decisions and, applying the canon of construction therein enunciated to the agreement before him, has reached the correct conclusion.
In behalf of exceptant it is argued that although the concluding words of the first paragraph of the agreement, “and that she shall . . . absolutely dispose of the same as if she were a feme sole trader and not married”, reserve or confer the right to disinherit the husband by will, nevertheless the agreement does not deprive him of his right to claim of her estate the share given him by the intestate *515laws. The words preceding those above quoted constitute a waiver of this right. He covenants that he will not “at any time hereafter, claim . . . any of her . . . property real or personal” which she then owned or might thereafter acquire. The words italicized relate no less to the period after her death than before it. His release of his right to claim against her at any time constitutes a waiver of his rights against her estate under the intestate laws.
The exceptions are dismissed and the adjudication is confirmed absolutely.